[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 28, 2007
                              No. 07-12468                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00388-CR-T-23-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ABELARDO LOPEZ SALAZAR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 28, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Abelardo Lopez Salazar appeals his sentence of 135 months of
imprisonment imposed following a plea of guilty to conspiracy to distribute and

possession with intent to distribute cocaine while on board a vessel subject to the

jurisdiction of the United States. See 46 U.S.C. app. §§ 1903(a), (g), (j) (1994); 18

U.S.C § 2; 21 U.S.C. § 960(b)(1)(B)(ii). Salazar argues that he was entitled to a

minor role reduction, see United States Sentencing Guidelines § 3B1.2 (Nov.

2005), and that the district court imposed an unreasonable sentence when it failed

to consider pertinent sentencing disparities. We affirm.

      Salazar first contends that the district court erred when it denied him a

reduction based on his role in the offense, which Salazar contends was minor. We

review the determination of a defendant’s role in an offense for clear error. United

States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999). “[T]he district

court’s ultimate determination of the defendant’s role in the offense should be

informed by two principles discerned from the Guidelines: first, the defendant’s

role in the relevant conduct for which [he] has been held accountable at sentencing,

and, second, [his] role as compared to that of other participants in [his] relevant

conduct.” Id. at 940. “[A] defendant is not automatically entitled to a minor role

adjustment merely because [he] was somewhat less culpable than the other

discernable participants.” Id. at 944. “So long as the basis of the trial court’s

decision is supported by the record and does not involve a misapplication of a rule



                                           2
of law, we believe that it will be rare for an appellate court to conclude that the

sentencing court’s determination is clearly erroneous.” Id. at 945.

      This appeal does not present the rare instance of clear error about the denial

of a minor role reduction. The record establishes that Salazar, who was both a

crew-member and navigator of the vessel, was not less culpable than most other

participants, and the district court did not misapply the law. The district court did

not clearly err when it denied Salazar a minor role reduction.

      Salazar also argues that his sentence is unreasonable. Salazar argues that the

district court refused to consider the possible disparity between Salazar’s sentence

and the potential sentences of Salazar’s Ecuadorian co-conspirators who were

released to the Ecuadorian government for prosecution. Salazar’s argument fails.

      The transcript of the sentencing hearing establishes that the district court

sentenced Salazar after careful consideration of Salazar’s arguments in favor of

mitigation, the Guidelines range, and the statutory factors for sentencing, 18 U.S.C.

§ 3553(a). Section 3553(a)(6) requires a district court to consider sentence

disparities only “among defendants with similar records who have been found

guilty of similar conduct.” Id. § 3553(a)(6). The district court correctly refused to

consider potential disparities between Salazar’s sentence and the sentences of his

co-conspirators imposed by courts in Ecuador. “The sole concern of section



                                           3
3553(a)(6) is with sentencing disparities among federal defendants.” United States

v. Clark, 434 F.3d 684, 687 (4th Cir. 2006) (emphasis omitted); United States v.

Searcy, 132 F.3d 1421 (11th Cir. 1998). The sentence Salazar received, which was

at the low end of the advisory Guidelines range, was reasonable.

      Salazar’s sentence is

      AFFIRMED.




                                         4